Citation Nr: 0524540	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  93-02 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a chronic lung 
disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
February 1974. Service records show that he served in Vietnam 
during the Vietnam era.

This case first came before the Board of Veterans' Appeals 
(Board) from a July 1991 rating decision rendered by the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA). In November 1999, the Board denied the 
veteran's claim; he thereafter appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by means of an Order dated in April 2001, vacated the 
Board's November 1999 decision, and remanded the claim to the 
Board for further action.  The Board issued another decision 
in November 2001 and the veteran again appealed to the Court.  
Pursuant to a Joint Motion for Remand, the Court vacated the 
Board's November 2001 decision and remanded the claim to the 
Board for further action.  The case was remanded to the RO 
and is now ready for appellate review.

As the Board has previously noted, statements made by the 
veteran in June 1996 have been construed by the Board as a 
withdrawal of his claims of entitlement to service connection 
for bilateral hearing loss and to a compensable evaluation 
for hemorrhoids, both of which had been developed for 
appellate consideration.


FINDINGS OF FACT

1. All available relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained or 
requested by VA.

2. The veteran had active service in Vietnam during the 
Vietnam era.

3. The veteran's chronic lung disorder, currently diagnosed 
as pulmonary fibrosis, is not recognized by VA as causally 
related to exposure to herbicide agents, to include Agent 
Orange, used in Vietnam.

4. Pulmonary fibrosis was first diagnosed many years 
following the veteran's separation from service and is shown 
to be unrelated to that service.


CONCLUSION OF LAW

A chronic lung disorder, characterized as pulmonary fibrosis, 
was not incurred in or aggravated by active service, nor was 
it incurred as a result of inservice exposure to Agent 
Orange. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
August 2004 and November 2004 that told the veteran what was 
necessary to substantiate his claim.  In addition, by virtue 
of the rating decision on appeal and the statement of the 
case (SOC) and Supplemental Statements of the Case (SSOCs), 
he was provided with specific information as to why his claim 
seeking service connection for a chronic lung disorder was 
being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's August 2004 and November 2004 letters notified the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letter explained that VA would help him get 
such things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  He was asked to tell VA about any other records 
that might exist to support his claims.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of an May 2005 SSOC.  Thus, the Board considers VA's 
notice requirements are met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment records, 
private medical records, and records from the Social Security 
Administration,  VA provided the veteran with several VA 
medical examinations and obtained an independent medical 
examination.  The veteran testified at a personal hearing.  
The veteran has not indicated that there is additional 
evidence available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  



II.  Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

In addition to direct service connection, the veteran has 
claimed that his chronic lung disorder should be presumed 
service-connected as a result of exposure to Agent Orange 
while in the Republic of Vietnam.  VA regulations provide 
that, if a veteran was exposed to an herbicide agent during 
active service (which is now presumed for all veterans who 
served in the Republic of Vietnam), presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2004).  

In the case of Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit 
found that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, the 
claimant may establish service connection for a chronic lung 
disorder by presenting competent evidence suggesting that the 
disability was caused by inservice Agent Orange exposure.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v 
Derwinski, 1 Vet. App. 49 (1990).

The reports of a January 1954 enlistment physical examination 
and of a November 1956 reenlistment physical examination show 
that the veteran's lungs and chest were clinically evaluated 
as normal. Chest X-rays were essentially negative, as was a 
June 1955 chest X-ray. In both January 1954 and November 
1956, the veteran indicated that he had never had asthma, 
shortness of breath, or chronic cough.

Service treatment records show that the veteran was treated 
for flu in October 1957, and that in April 1958 he complained 
that he was unable to get a breath and that he felt weak "all 
over"; an April 1958 radiographic report showed negative lung 
fields and a high left diaphragm with a large gas bubble in 
the stomach.

The report of a January 1962 reenlistment physical 
examination shows that the veteran's lungs and chest were 
clinically evaluated as normal, and that a chest X-ray was 
essentially negative. On a report of medical history prepared 
at that time, he indicated that he had never had asthma, 
shortness of breath, or chronic cough.

Service treatment records show that, in October 1962, the 
veteran complained of mild shortness of breath and a 
nonproductive cough. On examination, bronchovesicular breath 
sounds throughout with slight inspiratory wheeze were 
discerned; the impression was flu syndrome. A March 1965 
medical record shows that the veteran had right middle lobe 
pneumonia, while the report of a follow-up visit several days 
later shows that examination of the lungs revealed rhonchi in 
all fields, with an impression of flu. A December 1965 
examination of the chest revealed scattered rales and 
rhonchi; the impression was viral bronchitis. A medical 
record dated several days later shows that a chest X-ray was 
negative and that the veteran sounded better, with only a few 
wheezes left in the chest.

In January 1967, the veteran was examined and found to be 
physically qualified for reenlistment. A chest X-ray 
performed at that time was essentially negative. On a March 
1967 report of medical history, he indicated that he had 
never had asthma, shortness of breath, or chronic cough. A 
March 1967 chest X-ray was essentially negative. Reports of 
reenlistment examinations conducted in January 1968 and 
November 1971 show that his lungs and chest were clinically 
evaluated as normal, and chest X-rays taken in December 1967 
and December 1971 were found to be within normal limits. On 
reports of medical history prepared in January 1968 and 
November 1971, he indicated that he had never had asthma, 
shortness of breath, or chronic cough. A January 1969 medical 
record notes that the veteran had pneumonia for one day, 
while a chest X-ray conducted at that time revealed right 
lower zone atelectasis and bronchial pneumonia. In February 
1974, he was found unfit for duty by a Physical Evaluation 
Board on the basis of disabilities not herein at issue.

Medical records dated between April 1990 and September 1990 
show that the veteran underwent coronary artery bypass 
surgery in April 1990, immediately following which 
(apparently within 24 hours) he developed acute respiratory 
distress syndrome (ARDS) with pulmonary infiltrates. The 
hospitalization summary indicates that "[n]o specific 
etiology for his ARDS was ever determined, other than ARDS is 
sometimes associated with coronary artery bypass surgery." It 
also indicates that the veteran's ARDS resolved "very, very 
gradually." These records also show that the veteran had 
indicated that he had been a smoker; an April 1990 record 
shows that the veteran's tobacco abuse had discontinued two 
years prior to his admission for surgery, but that he had 
used cigarettes off and on since that time on an irregular 
basis. Similarly, a June 1990 consultation record shows that 
the veteran had been a smoker.

The report of a March 1991 VA examination shows complaints by 
the veteran of an inability to breathe without an oxygen 
concentrator; on examination, there were no rales or rhonchi, 
and the shape of the chest was normal. A chest X-ray revealed 
marked elevation of the right hemidiaphragm, hypoventilatory 
changes in the lungs, and mid-pulmonary vascular congestion. 
The report indicates diagnoses to include status post bypass 
operation, and complicated ARDS requiring tracheostomy.

In August 1991 and January 1992, the veteran, in the course 
of prosecuting his appeal, alleged that he had been admitted 
to various Naval hospitals for treatment of chronic 
pneumonia. At an August 1992 personal hearing, the veteran 
testified that he had pneumonia, sometimes requiring 
hospitalization, about every 18 months while in service; that 
prior to his 1990 hospitalization he estimated that he had 
been hospitalized twice between 1974 and 1990 for his lungs; 
that he currently took an antibiotic for his lungs and had an 
oxygen concentrator; that he has had pneumonia so many times 
that he was susceptible to any type of germ; and that his 
lung problems curtailed his activities.

Private medical records dated in 1992 and 1993 show that the 
veteran was accorded treatment for pulmonary fibrosis 
following severe ARDS, and that his active medical problems 
included status post coronary artery bypass graft complicated 
by ARDS with residual pulmonary fibrosis.

The report of an April 1995 VA examination shows that the 
veteran alleged that he had pneumonia and bronchitis at the 
time of his separation from service in 1974, and that he 
currently had dyspnea on exertion with any activity. On 
examination, the chest was clear to auscultation and 
percussion, and there were no rales, rhonchi, or wheezes. 
Breath sound appeared normal throughout the lung fields. The 
report indicates diagnoses to include history of acute 
bronchitis and pneumonia while in military service and which 
resolved with treatment without residuals; and history of 
ARDS as a complication of coronary artery bypass graft 
surgery in 1990 with consequent pulmonary fibrosis. The 
report indicates comments by the examiner that the veteran 
had acute respiratory infections in service that had left no 
residuals, as was evident by the normal chest X-ray cited on 
a November 1971 examination. The examiner cited a medical 
journal that indicated that the nature of ARDS was that it 
was an acute disastrous pulmonary event, triggered by 
multiple acute insults that included trauma, sepsis, shock, 
cardiopulmonary bypass, diffuse pneumonia, lung contusions, 
and radiation, among others. The examiner opined that the 
veteran's ARDS was a result of his cardiopulmonary bypass 
surgery, and was in no way related to his history of 
bronchitis and pneumonia in the distant past. He stated that 
the veteran now suffered from respiratory insufficiency 
brought on by pulmonary fibrosis as a complication of his 
ARDS.

In a letter received by VA in June 1996, the veteran 
indicated that he had been declared 100 percent disabled by 
the Social Security Administration (SSA) due to his 
respiratory problems, that he had established his eligibility 
for disability payments under the Agent Orange Veteran 
Payment Program as a result of his exposure to Agent Orange 
in Vietnam, and that his doctors had informed him that his 
lung problems stemmed from disease and not from any surgical 
procedures. The veteran claimed that his pulmonary problems 
arose from direct exposure to some type of poison he received 
in Vietnam in 1967 and 1968. Attached to the letter were a 
January 1996 award letter from the SSA, a March 1996 letter 
from the Agent Orange Veteran Payment Program, an exposure 
information form dated in January 1995 in which the veteran 
indicated his unit assignments from May 1967 to June 1968, 
and an undated form on which D. Hill, M.D., diagnosed him 
with severe interstitial lung disease and interstitial 
pulmonary fibrosis.

In June 1996, additional private and duplicative service 
medical records were received, to include records dated in 
November 1995 and June 1996 from A. Sanschagrin, M.D., in 
which the veteran's diagnoses were deemed to include 
pulmonary fibrosis with hypoxemia and restrictive lung 
disease. Dr. Sanschagrin indicated in a letter that the 
veteran had significant lung injury as a residual of the 
severe ARDS suffered postoperatively at the time of heart 
bypass surgery in 1990. Records dated in March 1995 from Camp 
Pendleton, California, note treatment for progressive dyspnea 
and possible pneumonia.

In a July 1996 letter, Dr. Hill indicated that consideration 
should be given to the veteran's exposure to Agent Orange 
during his multiple tours in Vietnam. Dr. Hill opined that 
the exposure may have led to low level pulmonary damage to 
set the stage for a more significant insult such as ARDS in 
association with a significant trauma such as bypass surgery. 
Dr. Hill stated that ARDS in association with coronary artery 
bypass surgery was not unheard of, but was certainly unusual 
and that frequently such patients have a history of previous 
chronic lung disease or recurrent tracheobronchitis of a 
viral nature. He felt that the veteran should be given due 
consideration that his Agent Orange exposures may have led to 
significant enough pulmonary damage and toxicity to allow the 
manifestation of ARDS in association with the coronary artery 
bypass graft surgery, which in turn contributed to the 
veteran's current pulmonary fibrosis. Dr. Hill added that 
long-term Agent Orange exposure can, in and of itself, lead 
to the development of pulmonary fibrosis.

In August 1996, medical records dated from April 1995 to May 
1996 were received from Dr. Hill, indicating treatment for 
coronary artery disease, resolving bronchitis, and 
progressive pulmonary fibrosis.

The report of a November 1996 VA examination, conducted by 
Dr. W. Shaw, shows that the veteran's medical record was 
reviewed. The examiner agreed with Dr. Hill's opinion that 
the repetitive Agent Orange exposures may have led to 
significant pulmonary damage and toxicity, so as to allow the 
manifestations of the acute pulmonary condition to present 
itself associated with the coronary artery bypass surgery. On 
examination, it was noted that the veteran was maintained 
around the clock on oxygen and that he has been taking 
continuous oxygen since the ARDS event. The veteran had 
cyanosis of the fingernails that became normal after he was 
put on oxygen in the office. He had marked dyspnea on 
exertion and was able to walk approximately 200 feet on level 
ground. There was no active malignant disease. Pulmonary 
function tests were consistent with severe restrictive 
ventilatory defect. The diagnoses were longstanding pulmonary 
fibrosis, chronic lung disease secondary to Agent Orange; 
coronary artery bypass surgery; acute ARDS secondary to the 
first two diagnoses; multiple episodes of chronic 
bronchitis/pneumonia contributing to chronic lung disease and 
pulmonary fibrosis; and air hunger and oxygen need secondary 
to pulmonary fibrosis and defect of oxygen transfer 
intrapulmonary, intra-alveolar. The examiner opined that the 
veteran had a chronic lung disease that had preexisted his 
bypass surgery and that was secondary to the multiple lower 
respiratory tract insults and infections documented in 
service and shortly thereafter, as well as his exposure to 
Agent Orange. The examiner remarked that he would not have 
such a strong opinion if the veteran had been a cigarette 
smoker, but that the veteran had basically refrained from 
smoking during his lifetime, except in earlier years with an 
occasional cigar. Subsequently a chest X-ray was taken and 
revealed a markedly hypoventilatory examination and 
peribronchial thickening.

In November 1996, records from SSA were received that 
indicated that the veteran was entitled to disability 
benefits, with a primary diagnosis of chronic obstructive 
pulmonary insufficiency. The medical records, which were from 
VA and private sources and which were mostly duplicative of 
previously received records, show treatment for various 
disabilities, to include pulmonary fibrosis, from 1990.

In a letter received in June 1997, the veteran indicated that 
his best friend, who was a fellow retired Marine who had 
served in his same unit in Vietnam, had recently died of 
pulmonary fibrosis, and that he knew of two others who had 
suffered the same symptoms. He submitted a newspaper article 
that noted the death of a retired Marine who had suffered 
pulmonary fibrosis.

In April 1998, the veteran's claims folder was referred to 
the Under Secretary for Health for an opinion on the 
relationship between exposure to herbicides in Vietnam and 
the subsequent development of pulmonary fibrosis. In April 
1998, the Chief Public Health and Environmental Hazards 
Officer stated that the veteran's pulmonary fibrosis was 
possibly related to exposure to Agent Orange and other 
herbicides used in Vietnam; that it could not be stated 
whether it was likely, or as likely as not, that such 
exposure was related; and that repeated episodes of pneumonia 
and bronchitis were unusual in a healthy individual, 
suggesting some underlying respiratory abnormality.

In May 1998, the veteran's claims folder was again referred 
to the Under Secretary for Health for additional opinions 
regarding the relationship, if any, between the veteran's 
pulmonary fibrosis and his inservice episodes of bronchitis 
and pneumonia, and whether pulmonary fibrosis preceded ARDS. 
In a May 1998 response, the Chief Consultant of the Acute 
Care Strategic Healthcare Group stated that inadequate or 
insufficient evidence existed to determine if there was an 
association between Agent Orange and pulmonary disorders; 
that none of the members of the National Pulmonary/Critical 
Care Advisory Group were aware of any association between 
Agent Orange and ARDS or pulmonary fibrosis; and that there 
was always a small possibility that Agent Orange, the 
veteran's previous pneumonia, or other factors could have led 
to some mild interstitial process before bypass surgery, but 
that his chart and history did not reflect it.

In May 1999, the Board forwarded the veteran's records to an 
independent medical expert for an opinion in this case. In 
September 1999, a response was received from a professor of 
medicine in the pulmonary department of the University of 
South Alabama College of Medicine. The specialist's opinion 
is as follows:

I have reviewed in detail the records 
referred to me as well as the relevant 
medical literature. My responses as well as 
discussion follows:

Question 1. Is it at least as likely as not 
that the veteran's pulmonary fibrosis is 
etiologically related to the respiratory 
problems noted in service?

My response to this question is "no." In my 
opinion, the patient's pulmonary fibrosis is 
clearly a sequelae of the acute respiratory 
distress syndrome developing after his 
coronary artery bypass graft surgery in April 
1990. Cardiopulmonary bypass is a known risk 
factor for ARDS (Annals of Internal Medicine, 
1983; 98:593-597 and American Journal of 
Respiratory and Critical Care Medicine Volume 
149:818-824, 1994).

Review of the records indicates that the 
patient had a flu syndrome diagnosed in 
October of 1957 without mention of exam or 
radiographs; a flu syndrome diagnosed in 
October 1962 with physical exam indicating 
slight inspiratory wheezing; a right middle 
lobe pneumonia diagnosed in March of 1965 
with lung exam indicating rhonchi in all 
fields; viral bronchitis diagnosed in 
December 1965 with exam indicating rales, 
rhonchi and wheezes, but a negative chest 
radiograph at that time; a right lower zone 
bronchial pneumonia in January 1969 diagnosed 
by an abnormal radiograph.

The records indicate normal/negative chest 
radiographs on the following dates: 19 
January 1954, 9 June 1955, 24 November 1956, 
9 April 1958, 16 January 1962, 10 January 
1967, and 21 March 1967.

The records indicate that the patient 
reported "no" to asthma, shortness of breath, 
or chronic cough on the medical history forms 
dated 24 November 1956, 25 January 1962, 21 
March 1967, and 10 January 1968.

The records indicate a normal lung exam on 25 
January 1954, 24 November 1956, 9 April 1958, 
25 January 1962, and 10 January 1968.

In addition to the above, a history and 
physical examination by Dr. Robert E. Bowden 
dictated 3/29/90 indicates a review of 
systems: respiratory "negative except for 
shortness of breath which has been present 
since his angina symptoms started," and a 
chest exam noted as "clear." Again on 19 
April 1990 a history and physical by Dr. 
Robert Bowden indicates review of systems: 
respiratory, endocrine, GI and GU: negative. 
Also at that time on physical exam lungs were 
noted "clear to percussion and auscultation."

Based on the information available to me it 
is my opinion that there is no compelling 
evidence to support a diagnosis of 
preexisting chronic bronchopulmonary disease.

Question 2: Is it as least as likely as not 
that the veteran's pulmonary fibrosis is 
etiologically related to exposure to Agent 
Orange in service?

My response to this question is "no." As 
noted above there is no evidence from the 
records to support a diagnosis of chronic 
bronchopulmonary disease. In addition, there 
is no credible literature to support an 
etiologic role of Agent Orange in the 
production of any nonneoplastic chronic 
bronchopulmonary disease and specifically 
there is no credible evidence to implicate 
Agent Orange as a cause of pulmonary fibrosis 
occurring 20 years after exposure. It is also 
noted that severe acute respiratory distress 
syndrome, which this patient clearly had, is 
known to cause chronic restrictive 
interstitial pulmonary disease in some small 
percentage of patients who survive the 
initial lung insult. Because the records 
indicate no significant intrinsic 
bronchopulmonary disease prior to the episode 
of acute respiratory distress syndrome it is 
my opinion that the pulmonary fibrosis is a 
direct result of the acute lung injury 
suffered by this patient.

A copy of the opinion was furnished to the veteran's 
representative in September 1999 and, in a response dated in 
October 1999, it was noted that the normal/negative chest 
radiographs cited by the independent medical examiner were 
dated prior to the veteran's exposure to Agent Orange in 
Vietnam, and that the medical evidence therefore failed to 
support the medical examiner's opinion.  The representative 
maintained that the veteran's lung condition was related to 
exposure to herbicides during Vietnam service.  The 
representative referenced the diagnoses provided by Dr. Shaw, 
Dr. Sanschagrin, and Dr. Hill.  The representative requested 
that all reasonable doubt be resolved in the veteran's 
behalf.

VA treatment notes dated from December 2002 to March 2005 do 
not suggest any link between the veteran's chronic lung 
disorder and his military service or a link to exposure to 
Agent Orange or other herbicides.  The medical records from 
the Armed Forces Retirement Home, dated in 2004 and 2005 also 
do not show any link between the veteran's service, or 
exposure to herbicides, and his chronic lung disorder.

The RO contacted Long Beach Naval Hospital, and Camp 
Pendleton in California in an attempt to obtain additional 
medical records.  The response from Long Beach Naval hospital 
indicated that the hospital had closed and that it was 
impossible to verify the exact location of any past treatment 
records.  The response from Camp Pendleton indicated that 
there were no records available.

The veteran claims that his chronic lung disorder, currently 
diagnosed as pulmonary fibrosis, is related either to 
exposure to Agent Orange during service in Vietnam, or to 
pulmonary problems experienced during service.

The veteran's active duty included a tour in Vietnam during 
the Vietnam era. See 38 C.F.R. § 3.2(f). The regulations that 
pertain to Agent Orange exposure, now expanded to include all 
herbicides used in Vietnam, provide for a presumption of 
exposure to herbicide agents for veterans who served on 
active duty in Vietnam during the Vietnam era and who have a 
disease listed at 38 C.F.R. § 3.309(e) (2004). See also 38 
C.F.R. § 3.307(a)(6) (2004), and McCartt v. West, 12 Vet. 
App. 164 (1999). The specified diseases are chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma. The diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, with the exception that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 


percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii) (2001).

Based on a National Academy of Sciences report which listed 
various conditions and diseases that were not associated with 
Agent Orange exposure, and which included an exhaustive 
review of the scientific and medical literature, the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  67 Fed. Reg. 
42,600 (June 24, 2002).  This finding by the Secretary is 
based on a scientific review of the medical evidence.  In 
this case, there is no evidence that the veteran's chronic 
lung disorder is listed as an Agent Orange presumptive 
disease.  The Board finds that the clear preponderance of 
competent evidence is against a finding that service 
connection is warranted on a presumptive basis for the 
veteran's chronic lung disorder.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The veteran may also establish service connection with proof 
of actual direct causation. However, the Board finds that the 
preponderance of the evidence is against the claim that Agent 
Orange exposure in Vietnam led to the development of his 
pulmonary fibrosis. Initially, it is noted that the veteran's 
assertions of medical causation alone are not probative, 
inasmuch as lay persons (that is, persons without 
demonstrated medical expertise) are not competent to proffer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). However, medical opinions that appear to support the 
veteran's claim that Agent Orange exposure resulted in his 
pulmonary fibrosis are of record. The record clearly shows 
that the veteran was 


diagnosed with pulmonary fibrosis following the development 
of ARDS in association with coronary artery bypass surgery in 
April 1990. In July 1996, Dr. Hill opined that Agent Orange 
exposure can lead to the development of pulmonary fibrosis 
and that, in the veteran's case, it "may" have caused 
pulmonary damage so as to allow the manifestation of ARDS, 
which contributed to pulmonary fibrosis. The November 1996 VA 
examiner, Dr. Shaw, agreed with Dr. Hill's opinion and also 
provided a more definitive conclusion that Agent Orange 
exposure led to a chronic lung disease that preexisted the 
bypass surgery, and that ARDS was secondary to such lung 
disease, which was diagnosed as pulmonary fibrosis. A VA 
review of this claim in April 1998 and May 1998 also 
suggested that there was a possibility that the veteran's 
pulmonary fibrosis "may" be related to exposure to Agent 
Orange and other herbicides in Vietnam.

While the record contains medical evidence in support of the 
veteran's claim, it also contains medical evidence that 
weighs against his claim. Private medical records dated in 
1990 indicate that there was no clear cause for his ARDS, 
other than for the fact that it was sometimes associated with 
bypass surgery. Records dated in 1993 from Dr. Hill indicate 
that the veteran's coronary artery bypass surgery was 
complicated by ARDS with residual pulmonary fibrosis. Dr. 
Sanschagrin in November 1995 indicated that lung injury 
resulted from severe ARDS in 1990. These records show that 
the veteran's pulmonary fibrosis was attributed to ARDS for 
which there was no clear etiology, without reference to Agent 
Orange or other herbicide used in Vietnam as causing his ARDS 
or pulmonary fibrosis. Dr. Hill's assessment was based on a 
qualification that Agent Orange exposure "may" have 
compromised the veteran's lungs so as to allow the 
development of ARDS. In the VA review of the claim in 1998, 
it could not be stated whether it was as likely as not that 
such exposure was related to the veteran's diagnosis; members 
of the National Pulmonary/Critical Care Advisory Group 
indicated that they were not aware of an association between 
Agent Orange, and ARDS or pulmonary fibrosis, and noted that 
the veteran's chart and history did not reflect that Agent 
Orange exposure had led to some mild lung disorder prior to 
bypass surgery.



In addition, VA requested an independent medical opinion so 
as to determine, in light of the entire record, whether there 
was a relationship between any inservice exposure to Agent 
Orange and the veteran's pulmonary fibrosis. The independent 
medical expert responded that there was no such relationship, 
that no intrinsic bronchopulmonary disease had existed prior 
to the episode of ARDS, and that the veteran's pulmonary 
fibrosis was a direct result of ARDS. The Board accords this 
expert's opinion greater weight than those proffered by Dr. 
Hill and the other physicians cited above, inasmuch as the 
expert opinion was based on a review of the entire 
evidentiary record, and was more conclusive than those 
rendered by Dr. Hill and the other physicians. With regard to 
the definitive opinion of the November 1996 VA examiner, it 
is noted that Dr. Shaw did not specify any medical evidence 
in the record to support the premise that the veteran had a 
chronic lung disorder prior to surgery and the development of 
ARDS in 1990; in contrast, the independent medical expert 
cited specific medical evidence in support of his 
conclusions. Based on the cumulative evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a chronic lung 
disorder due to exposure to Agent Orange in Vietnam.

The veteran also contends that his pulmonary fibrosis was 
related to his inservice respiratory problems. The Board, 
however, finds that the preponderance of the evidence is 
against this contention as well. While the service medical 
records show that the veteran experienced respiratory 
problems, namely flu in 1957, 1962, and 1965, pneumonia in 
1965 and 1969, and viral bronchitis in 1965, these records do 
not support his testimony in 1992 that he had pneumonia every 
18 months while in service. The service medical records also 
show that all of the veteran's chest X-rays and physical 
examinations on enlistment and reenlistment were either 
normal or negative. The last inservice chest X-ray conducted, 
in November 1971, was within normal limits and did not show 
any residuals of the veteran's last recorded instance of 
respiratory difficulty, in 1969, when a chest X- ray had 
indicated right lower zone atelectasis and bronchial 
pneumonia. Moreover, there is no medical evidence showing 
that the veteran had been hospitalized for a lung condition 
between service and 1990, notwithstanding his testimony to 
the contrary. The post-service VA and private medical records 
show that he was initially diagnosed with pulmonary 


fibrosis following the development of ARDS within a day of 
coronary artery bypass surgery in April 1990. The medical 
evidence indicates that pulmonary fibrosis was considered a 
residual of ARDS. Dr. Shaw opined, in a November 1996 VA 
examination report, that the veteran had a preexisting 
chronic lung disease that was secondary to the multiple lower 
respiratory tract insults and infections documented in 
service, and that ARDS was secondary to longstanding 
pulmonary fibrosis. However, the post-service medical 
evidence does not show a diagnosis of any lung disorder 
between service and 1990. In addition, Dr. Shaw stated that 
his opinion would not be so strong if the veteran had been a 
cigarette smoker. Although the veteran testified that he had 
never smoked in his life, the hospital records dated in 1990 
suggest otherwise.

Moreover, it was noted in the VA review of the claim in 1998 
that the veteran's chart and history did not reflect that his 
previous pneumonia had led to some mild interstitial process 
prior to bypass surgery. An independent medical expert 
opinion was sought to determine whether there was a 
relationship between the veteran's pulmonary fibrosis and his 
inservice respiratory problems. The independent expert 
responded that there was no relationship, that there was no 
compelling evidence to support a diagnosis of chronic 
bronchopulmonary disease preexisting the bypass surgery, and 
that the veteran's pulmonary fibrosis was "clearly" a 
sequelae of ARDS. The Board finds this opinion to be most 
persuasive, especially in view of the fact that it was 
rendered on the basis of a comprehensive review of the 
veteran's record.

In short, the Board concludes that the preponderance of the 
evidence weighs against the veteran's claim that his chronic 
lung disorder, diagnosed as pulmonary fibrosis many years 
after service following the development of ARDS in 
association with coronary artery bypass surgery in 1990, is 
etiologically related to exposure to Agent Orange in Vietnam 
or to respiratory problems noted in service. The Board has 
considered the doctrine of reasonable doubt in the veteran's 
favor, but, as the preponderance of the evidence is against 
his claim, that doctrine is not for application. 38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to service connection for a chronic lung disorder 
is denied.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


